DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 and 14 recite “and data on basic characteristics  of the measured data”. The term “basic characteristics” is a relative term which renders the claim indefinite. The term “basic characteristics” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For the purpose of examination, any characteristic will be understood as being a basic characteristic. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 (device) and claim 12 (method) recites claims related to determining the correct boiler combustion model and are directed to the statutory categories of process and machine inventions. 
Claim 1 recite(s): A device for selecting an optimal boiler combustion model for combustion of a boiler, the device comprising: a memory configured to store first boiler combustion models that are derived in advance and second boiler combustion models that are derived in advance; and a processor configured to select an optimal boiler combustion model from among the first and second boiler combustion models and to update the memory according to characteristics of the selected optimal boiler combustion model. 
The limitation “first boiler combustion models that are derived in advance and second boiler combustion models that are derived in advance” is abstract because it is directed to a mathematical concept since 0037 of the instant application describes that the model is designed using algorithms which is a mathematical concept. 
The limitation “a processor configured to select an optimal boiler combustion model from among the first and second boiler combustion models” is abstract because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation, as drafted and under broadest reasonable interpretation “can be performed in the human mind, or by a human using a pen and paper” (MPEP 2106.04(a)(2)(III). The ability to select an optimal boiler combustion model could be done mentally with use of pen and paper to make a judgement on the accuracy of the model results based on data. 
Therefore, the claim recites abstract ideas. 
The judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract ideas only present general field of use or insignificant extra-solution activity. 
The claim recites the additional limitations: “memory configured to store first combustion models…and second boiler combustion models” and “update the memory according to characteristics of the selected optimal boiler combustion model”. These additional limitations are considered insignificant extra solution activity since they are mere data gathering/output (MPEP 2106.05(g)). 
The additional limitations as a whole are reciting at a high level of generality to gather data, analyze the data then output a result linked to boiler combustion models. However, there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into affecting or implementing the resulting design changes in the boiler systems. Therefore, the claim does not integrate the identified abstract ideas into a practical application. 
As mentioned above, with respect to integration of the abstract idea into a practical application, additional elements are mere data gathering and output. Receiving and updating data are considered to be well-understood, routine, conventional activity (MPEP 2106.05(d)). 
Therefore, claim 1 is rejected. Claim 12 recites similar subject matter as claim 1 and is similarly rejected. 

	Claim 2/13 recites: wherein the processor is further configured to generate a third boiler combustion model for the combustion of the boiler and to select the optimal boiler combustion model from among the first to third boiler combustion models. 
Generate a third boiler combustion model for the combustion of the boiler is abstract because it is directed to a mathematical concept since 0037 of the instant application describes that the model is designed using algorithms which is a mathematical concept.
The limitation “and to select the optimal boiler combustion model from among the first to third boiler combustion models” is abstract because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation, as drafted and under broadest reasonable interpretation “can be performed in the human mind, or by a human using a pen and paper” (MPEP 2106.04(a)(2)(III). The ability to select an optimal boiler combustion model could be done mentally with use of pen and paper to make a judgement on the accuracy of the model results based on data.

Claim 3/14 recite: wherein the processor is further configured to generate verification data for model verification through the latest data measured in the boiler and data on basic characteristics of the measured data. 
The claim recites the additional limitations: “wherein the processor is further configured to generate verification data for model verification through the latest data measured in the boiler and data on basic characteristics of the measured data”. These additional limitations are considered insignificant extra solution activity since they are mere data gathering/output (MPEP 2106.05(g)). 
The additional limitations as a whole are reciting at a high level of generality to gather data, analyze the data then output a result linked to boiler combustion models. However, there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into affecting or implementing the resulting design changes in the boiler systems. Therefore, the claim does not integrate the identified abstract ideas into a practical application. 
As mentioned above, with respect to integration of the abstract idea into a practical application, additional elements are mere data gathering and output. Receiving and updating data are considered to be well-understood, routine, conventional activity (MPEP 2106.05(d)).

Claim 4/15 recite: wherein the processor is further configured to compare an output value of each of the first to third boiler combustion models with verification data generated for model verification, and to select, as the optimal boiler combustion model, a boiler combustion model with the least error from the latest data.
Compare an output value of each of the first to third boiler combustion models with verification data generated for model verification, and to select, as the optimal boiler combustion model, a boiler combustion model with the least error from the latest data is abstract because it is directed to a mathematical concept since 0011 of the instant application describes equations used for this calculation. 

Claim 5/16 recite: wherein the processor is further configured to calculate an error between an output value for each model and verification data using at least one of first to fifth equations, wherein the first equation calculates a mean square difference between the output value for each model and the verification data to indicate the calculated value as one error, wherein the second equation calculates a mean square difference between the output value for each model and the verification data and further calculates a square root of the mean to indicate the calculated value as one error, wherein the third equation calculates a sum of squared differences between the output value for each model and the verification data to indicate the calculated value as one error, wherein the fourth equation calculates a sum of absolute differences between the output value for each model and the verification data to indicate the calculated value as one error, and wherein the fifth equation calculates a mean absolute difference between the output value for each model and the verification data to indicate the calculated value as one error.
Wherein the processor is further configured to calculate an error between an output value for each model and verification data using at least one of first to fifth equations, wherein the first equation calculates a mean square difference between the output value for each model and the verification data to indicate the calculated value as one error, wherein the second equation calculates a mean square difference between the output value for each model and the verification data and further calculates a square root of the mean to indicate the calculated value as one error, wherein the third equation calculates a sum of squared differences between the output value for each model and the verification data to indicate the calculated value as one error, wherein the fourth equation calculates a sum of absolute differences between the output value for each model and the verification data to indicate the calculated value as one error, and wherein the fifth equation calculates a mean absolute difference between the output value for each model and the verification data to indicate the calculated value as one error is abstract because it is directed to a mathematical concept since these are equations to be computed. 

Claim 6 and 17 recite: wherein the processor is further configured to update the memory according to which among the first to third boiler combustion models is the selected optimal boiler combustion model. These additional limitations are considered insignificant extra solution activity since they are mere data gathering/output (MPEP 2106.05(g)). 
The additional limitations as a whole are reciting at a high level of generality to gather data, analyze the data then output a result linked to boiler combustion models. However, there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into affecting or implementing the resulting design changes in the boiler systems. Therefore, the claim does not integrate the identified abstract ideas into a practical application. 
As mentioned above, with respect to integration of the abstract idea into a practical application, additional elements are mere data gathering and output. Receiving and updating data are considered to be well-understood, routine, conventional activity (MPEP 2106.05(d)).

Claims 7 and 18 recite: wherein the processor is further configured to not update the memory when the selected optimal boiler combustion model includes any one of the first boiler combustion models. These additional limitations are considered insignificant extra solution activity since they are mere data gathering/output (MPEP 2106.05(g)). 
The additional limitations as a whole are reciting at a high level of generality to gather data, analyze the data then output a result linked to boiler combustion models. However, there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into affecting or implementing the resulting design changes in the boiler systems. Therefore, the claim does not integrate the identified abstract ideas into a practical application. 
As mentioned above, with respect to integration of the abstract idea into a practical application, additional elements are mere data gathering and output. Receiving and updating data are considered to be well-understood, routine, conventional activity (MPEP 2106.05(d)).

Claim 8/19 recite: wherein the selected optimal boiler combustion model includes any one of the second boiler combustion models, and wherein the processor is further configured to store in the memory the optimal boiler combustion model as the most recently derived boiler combustion model.
The limitation “wherein the selected optimal boiler combustion model includes any one of the second boiler combustion models” is abstract because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation, as drafted and under broadest reasonable interpretation “can be performed in the human mind, or by a human using a pen and paper” (MPEP 2106.04(a)(2)(III). The ability to select an optimal boiler combustion model could be done mentally with use of pen and paper to make a judgement on the accuracy of the model results based on data.
Wherein the processor is further configured to store in the memory the optimal boiler combustion model as the most recently derived boiler combustion model is an additional limitation. These additional limitations are considered insignificant extra solution activity since they are mere data gathering/output (MPEP 2106.05(g)). 
The additional limitations as a whole are reciting at a high level of generality to gather data, analyze the data then output a result linked to boiler combustion models. However, there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into affecting or implementing the resulting design changes in the boiler systems. Therefore, the claim does not integrate the identified abstract ideas into a practical application. 
As mentioned above, with respect to integration of the abstract idea into a practical application, additional elements are mere data gathering and output. Receiving and updating data are considered to be well-understood, routine, conventional activity (MPEP 2106.05(d)).

Claim 9/20 recite: wherein the selected optimal boiler combustion model includes the third boiler combustion model, and wherein the processor is further configured to update the memory by replacing the earliest derived boiler combustion model, from among the second boiler combustion models stored in the memory, with the optimal boiler combustion model. These additional limitations are considered insignificant extra solution activity since they are mere data gathering/output (MPEP 2106.05(g)). 
The additional limitations as a whole are reciting at a high level of generality to gather data, analyze the data then output a result linked to boiler combustion models. However, there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into affecting or implementing the resulting design changes in the boiler systems. Therefore, the claim does not integrate the identified abstract ideas into a practical application. 
As mentioned above, with respect to integration of the abstract idea into a practical application, additional elements are mere data gathering and output. Receiving and updating data are considered to be well-understood, routine, conventional activity (MPEP 2106.05(d)).

Claim 10 recites: wherein the selected optimal boiler combustion model includes the third boiler combustion model, and wherein the processor is further configured to delete the earliest derived second boiler combustion model from among the second boiler combustion models stored in the memory, and to store in the memory the optimal boiler combustion model as the most recently derived boiler combustion model.
The limitation “wherein the selected optimal boiler combustion model includes the third boiler combustion model” is abstract because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation, as drafted and under broadest reasonable interpretation “can be performed in the human mind, or by a human using a pen and paper” (MPEP 2106.04(a)(2)(III). The ability to select an optimal boiler combustion model could be done mentally with use of pen and paper to make a judgement on the accuracy of the model results based on data.
and wherein the processor is further configured to delete the earliest derived second boiler combustion model from among the second boiler combustion models stored in the memory, and to store in the memory the optimal boiler combustion model as the most recently derived boiler combustion model. These additional limitations are considered insignificant extra solution activity since they are mere data gathering/output (MPEP 2106.05(g)). 
The additional limitations as a whole are reciting at a high level of generality to gather data, analyze the data then output a result linked to boiler combustion models. However, there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into affecting or implementing the resulting design changes in the boiler systems. Therefore, the claim does not integrate the identified abstract ideas into a practical application. 
As mentioned above, with respect to integration of the abstract idea into a practical application, additional elements are mere data gathering and output. Receiving and updating data are considered to be well-understood, routine, conventional activity (MPEP 2106.05(d)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9, 12-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US PUB. 20190385070, herein Lee) in view of Wang et al (US PUB. 20160091203, herein Wang). 

	Regarding claims 1 and 12, Lee teaches A device/method for selecting an optimal boiler combustion model for combustion of a boiler, the device comprising: 
a memory (0108) configured to store first boiler [combustion] models that are derived in advance (0047 “Boiler 104 may add heat to the circulated fluid, for example, by burning a combustible material (e.g., natural gas) or using an electric heating element”, 0086 “The calculations made by AM&V layer 412 can be based on building system energy models and/or equipment models for individual BMS devices or subsystem”, Boilers are equipment. Equipment models are created and stored) and second boiler combustion models that are derived in advance (0109 “Model selector 622 can perform operations involving single chiller models 616 and/or cluster chiller models 618, according to some embodiments. For example, in some embodiments trainer 620 may receive single chiller models”); 
and a processor configured to select an optimal boiler combustion model from among the first and second boiler combustion models (0109 “Model selector 622 can perform operations involving single chiller models 616 and/or cluster chiller models 618, according to some embodiments. For example, in some embodiments trainer 620 may receive single chiller models”) and to update the memory according to characteristics of the selected optimal boiler combustion model (0109 “model selector 622 can be configured to select models from single chiller models 616 and/or cluster chiller models 618 that prioritize factors, parameters or variables desired by a user and/or operator such as efficiency, input or output quantities, as well as other possible factors”, 0157 “In step 852, process 840 is shown to include generating and applying operating points to the selecting models.”).
Lee does not explicitly teach combustion model. 
Wang teaches boiler combustion model (0029 “models therefore can represent the influence of each individual actuator on combustion at different locations in the boiler”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the boiler and chiller model teachings of Lee with the combustion of boiler teachings of Wang since Wang teaches a means for providing a system that solves the issue of controlling the combustion of the boiler at an optimal working condition (0003, 0006). 
 
	Regarding claims 2/13, Lee and Wang teach the device/method according to claims 1/12. 
Lee and Wang further teach wherein the processor is further configured to generate a third boiler combustion model (Wang 0029 “models therefore can represent the influence of each individual actuator on combustion at different locations in the boiler”) for the combustion of the boiler and to select the optimal boiler combustion model from among the first to third boiler combustion models (Lee “0109 “model selector 622 can be configured to select models from single chiller models 616 and/or cluster chiller models 618 that prioritize factors, parameters or variables desired by a user and/or operator such as efficiency, input or output quantities, as well as other possible factors”).

Regarding claims 3/14, Lee and Wang teach the device/method according to claims 1/12.
Wang and Lee further teach wherein the processor is further configured to generate verification data for model verification through the latest data measured in the boiler and data on basic characteristics of the measured data (Wang 0043 “a model is selected from a model repository based on a current boiler condition. The boiler condition includes the availability of the model input variables, and operating data of the boiler which comprise a load of the boiler, a mill combination, coal types, a boiler oxygen level, or a combination thereof. The model corresponds to a relationship between the model input variables and the exhaust parameters.”, 0045, Lee 0044)

Regarding claims 4/15, Lee and Wang teach the device/method according to claim 2/13.
Lee further teaches wherein the processor is further configured to compare an output value of each of the first to third boiler combustion models with verification data generated for model verification (Lee, 0044 “multiple models may be trained using different sets of hyper-parameters, where a selection may then be made as to which combination may produce the most accurate predictions... developing anomaly detection in machine learning and deep learning models with an effective threshold may allow for models to perform optimally and output the most accurate predictions”), 
and to select, as the optimal boiler combustion model, a boiler combustion model with the least error from the latest data (Lee 0044). 

Regarding claims 6/17, Lee and Wang teach The device/method according to claim 2/13. 
Lee further teaches wherein the processor is further configured to update the memory according to which among the first to third boiler combustion models is the selected optimal boiler combustion model (0109 “model selector 622 can be configured to select models from single chiller models 616 and/or cluster chiller models 618 that prioritize factors, parameters or variables desired by a user and/or operator such as efficiency, input or output quantities, as well as other possible factors”, 0157 “In step 852, process 840 is shown to include generating and applying operating points to the selecting models.”).

Regarding claims 7/18, Lee and Wang teach the device/method according to claim 6/17.
Lee and Wang further teach wherein the processor is further configured to not update the memory when the selected optimal boiler combustion model includes any one of the first boiler combustion (Wang 0029) models (Lee, 0109 “model selector 622 can be configured to select models from single chiller models 616 and/or cluster chiller models 618 that prioritize factors, parameters or variables desired by a user and/or operator such as efficiency, input or output quantities, as well as other possible factors”, 0157 “In step 852, process 840 is shown to include generating and applying operating points to the selecting models.”).

Regarding claims 8/19, Lee and Wang teach the device/method according to claim 6/17.
Lee and Wang further teach wherein the selected optimal boiler combustion model includes any one of the second boiler combustion models (Wang 0029), and wherein the processor is further configured to store in the memory the optimal boiler combustion model as the most recently derived boiler combustion model (Lee, 0109 “model selector 622 can be configured to select models from single chiller models 616 and/or cluster chiller models 618 that prioritize factors, parameters or variables desired by a user and/or operator such as efficiency, input or output quantities, as well as other possible factors”, 0157 “In step 852, process 840 is shown to include generating and applying operating points to the selecting models.”).

Regarding claims 9/20, Lee and Wang teach the device/method according to claim 6/17.
Lee and Wang further teach wherein the selected optimal boiler combustion model includes the third boiler combustion model (Wang 0029), and wherein the processor is further configured to update the memory by replacing the earliest derived boiler combustion model, from among the second boiler combustion models stored in the memory, with the optimal boiler combustion model (Lee, 0109 “model selector 622 can be configured to select models from single chiller models 616 and/or cluster chiller models 618 that prioritize factors, parameters or variables desired by a user and/or operator such as efficiency, input or output quantities, as well as other possible factors”, 0157 “In step 852, process 840 is shown to include generating and applying operating points to the selecting models.”)

Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US PUB. 20190385070, herein Lee) in view of Wang et al (US PUB. 20160091203, herein Wang) in further view of Cheng (US PUB. 20170068886). 

Regarding claims 5/16, Lee and Wang teach the device/method according to claim 2/13.
Lee and Wang do not teach wherein the processor is further configured to calculate an error between an output value for each model and verification data using at least one of first to fifth equations, wherein the first equation calculates a mean square difference between the output value for each model and the verification data to indicate the calculated value as one error, wherein the second equation calculates a mean square difference between the output value for each model and the verification data and further calculates a square root of the mean to indicate the calculated value as one error, wherein the third equation calculates a sum of squared differences between the output value for each model and the verification data to indicate the calculated value as one error, wherein the fourth equation calculates a sum of absolute differences between the output value for each model and the verification data to indicate the calculated value as one error, and wherein the fifth equation calculates a mean absolute difference between the output value for each model and the verification data to indicate the calculated value as one error.
Cheng teaches wherein the processor is further configured to calculate an error between an output value for each model and verification data using at least one of first to fifth equations, 
wherein the first equation calculates a mean square difference between the output value for each model and the verification data to indicate the calculated value as one error, 
wherein the second equation calculates a mean square difference between the output value for each model and the verification data and further calculates a square root of the mean to indicate the calculated value as one error (0053 “in this example a root-mean-square error (RMSE) is applied, in which the difference between a value predicted by each model and the actual measured value is measured”), 
wherein the third equation calculates a sum of squared differences between the output value for each model and the verification data to indicate the calculated value as one error, 
wherein the fourth equation calculates a sum of absolute differences between the output value for each model and the verification data to indicate the calculated value as one error, 
and wherein the fifth equation calculates a mean absolute difference between the output value for each model and the verification data to indicate the calculated value as one error.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the boiler and chiller model teachings of Lee and the combustion of boiler teachings of Wang with the root mean square error teachings of Cheng since Cheng teaches a means for providing better control of the energy load of its system (abstract). 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US PUB. 20190385070, herein Lee) in view of Wang et al (US PUB. 20160091203, herein Wang) in further view of Shigemasa et al (US PUB. 20010032026, herein Shigemasa).

Regarding claim 10, Lee and Wang teach the device according to claim 9.
Lee and Wang further teach wherein the selected optimal boiler combustion model includes the third boiler combustion model (Wang 0029), [and wherein the processor is further configured to delete the earliest derived second boiler combustion model from among the second boiler combustion models stored in the memory], and to store in the memory the optimal boiler combustion model as the most recently derived boiler combustion model (Lee, 0109 “model selector 622 can be configured to select models from single chiller models 616 and/or cluster chiller models 618 that prioritize factors, parameters or variables desired by a user and/or operator such as efficiency, input or output quantities, as well as other possible factors”, 0157 “In step 852, process 840 is shown to include generating and applying operating points to the selecting models.”)
Lee and Wang do not teach and wherein the processor is further configured to delete the earliest derived second boiler combustion model from among the second boiler combustion models stored in the memory. 
Shigemasa teaches and wherein the processor is further configured to delete the earliest derived second boiler combustion model (taught by Lee and Wang) from among the second boiler combustion models stored in the memory (0051 “process operation data erasing means 5804 erases process operation data 3011 which is older in time among the process operation data 3011 stored in the process operation data storage unit”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the boiler and chiller model teachings of Lee and the combustion of boiler teachings of Wang with the data erasing of Shigemasa since Shigemasa teaches that data erasing allows for controlling the number of data within a given limit range (0051). 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US PUB. 20190385070, herein Lee) in view of Wang et al (US PUB. 20160091203, herein Wang) in further view of Fong et al (US PUB. 20150058568, herein Fong). 

Regarding claim 11, Lee and Wang teach the device according to claim 1.
Lee and Wang does not teach wherein the memory has a hierarchical structure and includes a memory space in which the boiler combustion models are stored from a higher layer to a lower layer of the memory in the order in which they are derived.
Fong further teaches wherein the memory has a hierarchical structure and includes a memory space in which the boiler combustion models are stored from a higher layer to a lower layer of the memory in the order in which they are derived (0015 “one or more multi-tier compaction policies may be provided for the data stored in a layer of the storage hierarchy, and/or moving the data to the next layer in the storage hierarchy. The compaction policies, for example, may be volume-based (sized-based) and/or age-based”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the boiler and chiller model teachings of Lee and the combustion of boiler teachings of Wang with the data transferring teachings of Fong since Fong teaches a means for reducing “latency and saves I/O access, and also reduces the occupation of the storage” (0030). 

Relevant Prior Art
	Wright et al (US PUB. 20180012137) has been deemed relevant prior art since it teaches a means for controlling systems employing data sets representing states and determining optimal control policy for the system. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116